Citation Nr: 1721675	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-10 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, major depressive disorder, and an adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife, and son


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

Although the Veteran has specifically claimed service connection for PTSD, VA treatment records also indicate diagnoses of depressive disorder, major depressive disorder, and an adjustment disorder.  Accordingly, his claim has been expanded to include service connection for an acquired psychiatric disorder, to include the above diagnoses, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  At his November 2016 hearing             the Veteran testified that he had an upcoming VA primary care appointment on November 17, 2016.  An August 26, 2013 VA treatment record indicated that the Veteran had follow-up appointments scheduled on August 28, 2013, October 16, 2013, October 14, 2013, and January 9, 2014.  VA treatment records subsequent to August 26, 2013 have not been associated with the claims file.  Additionally, at his hearing the Veteran testified that he recently began receiving treatment at the Daytona VA Medical Center.  To date, records from this facility have not been obtained.  Finally, VA treatment records indicated that the Veteran was attending a PTSD    group at the Jacksonville Vet Center.  To date, Vet Center treatment records have    not been associated with the claims file.  On remand, all outstanding VA treatment records and Vet Center records must be associated with the claims file.  

There also appear to be outstanding private treatment records.  An April 17, 2009 VA treatment record indicates that the Veteran was initially diagnosed with PTSD in 1997 by a private psychologist located in Fort Lauderdale.  To date, records from this provider have not been associated with the claims file.  On remand, reasonable efforts should be made to obtain records from this provider.  

The record contains conflicting diagnoses.  Specifically, while VA treatment records consistently note diagnoses of PTSD, depressive disorder, and major depressive disorder, the May 2010 and November 2012 VA examinations indicate that the Veteran did not meet the diagnostic criteria for PTSD.  However, neither examiner adequately addressed whether the Veteran's other diagnoses of record were related    to his military service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  In light of the above, an additional VA examination is warranted reconcile the conflicting diagnoses and address whether any of the diagnoses of record are related to the Veteran's military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Daytona VA Medical Center and VA treatment records from August 26, 2013 to present.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  With any assistance required from the Veteran, undertake all necessary actions to obtain the Veteran's Vet Center records.  All attempts to obtain the records must be documented in the claims file.  If the records are unavailable or do not exist, the file should be annotated to reflect as such, and the Veteran and his representative should be notified.

3.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for 
his psychiatric disability, to include his private psychologist in Fort Lauderdale.  After securing the necessary releases, request any relevant records identified that are not duplicates 
of those already contained in the claims file. If any requested records cannot be obtained, the Veteran should be notified.

4.  After the above is completed to the extent possible, schedule the Veteran for a VA PTSD examination.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide responses to the following: 

a.  If the Veteran is diagnosed with PTSD, the examiner should indicate the stressor(s) upon which the diagnosis is based.  

b.  For any psychiatric diagnoses other than PTSD or psychophysiologic gastrointestinal reaction, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disorder had its onset in service or is otherwise related to military service.  In so opining, the clinician should address the diagnoses of record including, but not limited to, depressive disorder, major depressive disorder, and an adjustment disorder with mixed anxiety and depressed mood.

A complete rationale should be provided for all opinions and conclusions expressed.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


